Name: COMMISSION REGULATION (EC) No 335/95 of 17 February 1995 determining to what extent licence applications submitted during January 1995 for live bovine animals weighing between 160 and 300 kg as part of an import quota provided for under European agreements concluded between the Community and the Republic of Poland, the Republic of Hungary, the Czech Republic and the Slovak Republic may be accepted
 Type: Regulation
 Subject Matter: tariff policy;  Europe;  political geography;  international trade;  means of agricultural production
 Date Published: nan

 Official Journal of the European Communities No L 38/918 . 2. 95 I EN COMMISSION REGULATION (EC) No 335/95 of 17 February 1995 determining to what extent licence applications submitted during January 1995 for live bovine animals weighing between 160 and 300 kg as part of an import quota provided for under European agreements concluded between the Community and the Republic of Poland, the Republic of Hungary, the Czech Republic and the Slovak Republic may be accepted Whereas the quantities for which import licence applica ­ tions have been submitted exceed the quantities avail ­ able ; whereas, pursuant to Article 3 (4) of Regulation (EC) No 3170/94, a single percentage reduction in the quanti ­ ties applied for should be fixed, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3170/94 of 21 December 1994 opening for the first half of 1995 and laying down detailed rules for the appli ­ cation of an import quota for live bovine animals weighing between 160 and 300 kg, originating in and coming from Poland, Hungary, the Czech Republic and the Slovak Republic ('), and in particular Article 3 (4) thereof, Whereas Article 1 ( 1 ) of Regulation (EC) No 3170/94 lays down the number of head of live bovine animals weighing between 1 60 and 300 kg for fattening or slaughter originating in and coming from Poland, Hungary, the Czech Republic or the Slovak Republic which may be imported under special conditions during the first half of 1995 ; HAS ADOPTED THIS REGULATION : Article 1 Applications submitted for the first half of 1995 under the import arrangements referred to in Regulation (EC) No 3170/94 shall be reduced by 98,643 % . Article 2 This Regulation shall enter into force on 18 February 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 February 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 335, 23 . 12. 1994, p. 43.